THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


            The State, Petitioner,

            v.

            Diamon D. Fripp, Respondent.

            Appellate Case No. 2012-212201



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                        Appeal From Beaufort County 

             The Honorable J. Ernest Kinard, Jr., Circuit Court Judge 



                             Opinion No. 27472 

              Heard December 10, 2014 – Filed December 23, 2014 



                 DISMISSED AS IMPROVIDENTLY GRANTED


            Attorney General Alan Wilson, Chief Deputy Attorney
            General John W. McIntosh and Senior Assistant Deputy
            Attorney General Salley W. Elliott, all of Columbia and
            Solicitor Isaac McDuffie Stone, III, of Beaufort, for
            Petitioner.

            Jared Sullivan Newman, of Jared S. Newman, P.A., of
            Port Royal, for Respondent.


     PER CURIAM: We granted a writ of certiorari to review the Court of
Appeals' opinion in State v. Fripp, 397 S.C. 455, 725 S.E.2d 136 (Ct. App. 2012).
We now dismiss the writ of certiorari as improvidently granted and further direct
the Court of Appeals to depublish its opinion and assign the matter an unpublished
opinion number. The above opinion shall no longer have any precedential effect.

      DISMISSED AS IMPROVIDENTLY GRANTED.

     TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.